Citation Nr: 0507915	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  04-05 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for actinic keratosis, and, if so, whether service 
connection is warranted for this condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1941 until 
October 1947, including participation in World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
actinic keratosis in an October 1990 rating decision.  The 
veteran was notified of this decision and of his appellate 
rights, but did not perfect an appeal.

2.  Evidence submitted since the time of the RO's October 
1990 rating decision denying service connection for actinic 
keratosis had not previously been submitted to agency 
decisionmakers; it relates to an unestablished fact necessary 
to substantiate the claim; it is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened; and, 
it raises a reasonable possibility of substantiating the 
claim.

3.  Veteran's actinic keratosis is a result of his sun 
exposure during active service.


CONCLUSIONS OF LAW

1.  The rating decision of October 1990 is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2004).

2.  Evidence received since the October 1990 RO decision is 
new and material, and the claim of entitlement to service 
connection for actinic keratosis is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  Actinic keratosis was incurred as a result of active 
duty.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The evidence of record indicates that the veteran served in 
the United States Navy during World War II and more 
specifically in the Asiatic-Pacific Campaign.  Of particular 
import, the veteran was a machinist on a ship in the South 
Pacific from 1941 to 1945.    

Although the veteran's file contains little record of his 
post-service activity, there is no indication of excessive 
sun exposure since he was discharged from service.

Private medical records supplied by the veteran indicate that 
he began receiving treatment for multiple actinic keratosis 
in July 1982.  Return visits to his physician between July 
1982 and August 1990 revealed increasing numbers of the 
actinic keratosis on his face and arms.  In July 1989, the 
veteran had surgery to remove a basal squamous cell carcinoma 
from his neck.  

Following surgery, the veteran filed a claim for entitlement 
to service connection for his actinic keratosis in August 
1990, asserting that his skin condition was caused by his 
service in the Pacific during World War II.  To support his 
claim, the veteran supplied his private treatment records and 
a note from his private physician observing that "[o]ver the 
past years [the veteran] has had a problem with multiple 
actinic keratosis caused by exposure to the sun in the past.  
Some of the exposure could be contributed to the sun exposure 
he experienced while serving in World War II."  The RO 
denied the veteran's claim in November 1990, finding that 
there was no etiological relationship between cellulitis that 
the veteran was treated for in service and currently 
diagnosed actinic keratosis.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2004).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.201, 20.202, 20.302(a), (b) (2004).  In 
order to perfect an appeal, a veteran must file a substantive 
appeal following the issuance of the statement of the case.  
See 38 C.F.R. 20.202.

In response to the October 1990 rating decision, the veteran 
filed a notice of disagreement in February 1991.  As mandated 
by federal regulation, the VA responded by sending the 
veteran a statement of the case in March 1991; however, the 
veteran never perfected his appeal by filing his substantive 
appeal.  See 38 C.F.R. 20.202.  Accordingly, the RO's 
November 1990 rating decision became final in November 1991.  
See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302(b), 20.1103 (2004).

In June 2003, the veteran requested to reopen his claim for 
service connection for his skin condition, citing the 
existence of new and material evidence.  To support his 
contention, the veteran submitted the opinion of his 
physician from May 2003 that most of the skin damage which 
caused the veteran's actinic keratosis was done when the 
veteran was stationed in the Pacific during World War II.

The RO reopened the claim, but determined that the evidence 
was cumulative, and that it did not demonstrate that the 
condition was either incurred or aggravated in service.  
Regardless of the RO's decision over whether or not to reopen 
the claim, the Board is nevertheless required to address the 
issue of reopening to determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with 
its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  
One exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id. 

In Hodge v. West, the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it contributed to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  155 F.3d 
1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).
 
Because the past medical opinion on which the RO denial was 
based only indicated that some of the sun exposure causing 
the actinic keratosis "could be" the result of sun exposure 
in the Pacific, the new medical opinion stating that the 
veteran's skin damage "was done" when the veteran was 
stationed in the Pacific during World War II is neither 
cumulative nor redundant.  See 38 C.F.R § 3.156.  
Furthermore, the new opinion relates to an unestablished fact 
necessary to substantiate the claim; namely, the causal link 
or nexus between the current disability and the in-service 
sun exposure required to establish service connection.  See 
38 C.F.R. §§ 3.156, 3.303(a).

Given the evidence as described above, the Board finds that 
the evidence obtained since the October 1990 denial of 
benefits is both new and material as it was not previously 
before agency decision-makers and it speaks directly to the 
issue of whether the veteran's actinic keratosis is a result 
of excessive sun exposure during service.  Accordingly, the 
claim of entitlement to service connection for actinic 
keratosis is reopened, and the merits of the claim will be 
discussed below.

II. Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  

By statute, the Board is required to consider all 
information, including all lay and medical evidence of record 
in a case before it.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.   

The veteran has submitted two medical opinions indicating 
that his actinic keratosis is at least partly caused by 
excessive sun exposure during service in the Pacific.  Most 
importantly, the second opinion added a measure of 
assuredness that the actinic keratosis was in fact the result 
of sun exposure during World War II.  When combined with 
service records and the veteran's own assertions that he was 
stationed on a ship in the Pacific from 1941-45, and given 
that there are no conflicting medical opinions or noted post-
service incidents of excessive sun exposure, the weight of 
the evidence clearly indicates that the veteran's actinic 
keratosis was at least as likely as not to have been caused 
by his excessive sun exposure while in the United States 
Navy.  Accordingly, after reviewing all the evidence in its 
entirety, the benefit of the doubt rule mandates that the 
Board find on behalf of the veteran.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for actinic keratosis is 
reopened.

Service connection for actinic keratosis is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.


	                        
____________________________________________
MICHELLE L. KANE 
	Acting Veterans Law Judge, Board of Veterans' Appeals
	


 Department of Veterans Affairs


